      Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 1 of 17 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTINA FELIX,                     )
                                     )
       Plaintiff,                    )
                                     )
       v.                            )                Case No.:    1:21-cv-796
                                     )
NELSON CRUZ & ASSOCIATES LLC; and )
B.E.S.T. GDR, LLC, doing business as )
Liberty Handyman Services,           )
                                     )
       Defendants.                   )


                                        COMPLAINT

       Plaintiff, CHRISTINA FELIX (“Plaintiff”), by and through her attorneys, Agruss Law

Firm, LLC, alleges the following against Defendants, NELSON CRUZ & ASSOCIATES LLC

and B.E.S.T. GDR, LLC, doing business as Liberty Handyman Services (“NCA” and “BEST”

respectively and “Defendants” collectively):

                                      INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692, et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Illinois Collection Agency Act, 225 ILCS

       425, et seq. (“ICAA”) and the Illinois Consumer Fraud and Deceptive Business Practices

       Act, 815 ILCS 505, et seq. (“ICFA”).

   3. Count III of Plaintiff’s Complaint is based on the ICFA.

   4. Counts IV and V of Plaintiff’s Complaint are based on Slander of Title.



                                               1
  Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 2 of 17 PageID #:2




                            JURISDICTION AND VENUE

5. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k
   FDCPA.

6. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

   actions may be brought and heard before “any appropriate United States district court

   without regard to the amount in controversy.”

7. This court has supplemental jurisdiction over the state claims alleged herein pursuant to

   28 U.S.C. § 1367 as they are “so related to claims in the action within such original

   jurisdiction that they form part of the same case or controversy.”

8. Venue and personal jurisdiction in this district are proper because Defendants do or

   transact business within this district, and a material portion of the events at issue occurred

   in this district.

                                        PARTIES

5. Plaintiff is a natural person residing in the Village of Hanover Park, DuPage County, State

   of Illinois.

6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiff is a debtor as that term is defined by 225 ILCS 425/2.

8. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5) and 225

   ILCS 425/2.

9. Plaintiff allegedly owes a consumer debt as that term is defined by 225 ILCS 425/2.

10. NCA is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

11. NCA is a collection agency as that term is defined by 225 ILCS 425/2.



                                             2
  Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 3 of 17 PageID #:3




12. NCA is a Texas limited liability company headquartered in the City of Dallas, Dallas

   County, State of Texas.

13. BEST is an Illinois limited liability company headquartered in the City of Chicago, Cook

   County, State of Illinois.

14. Defendants’ businesses include, but are not limited to, collecting on unpaid, outstanding

   account balances.

15. When an unpaid, outstanding account is placed with Defendants it is assigned a file

   number.

16. The principal purpose of Defendants’ businesses is the collection of debts allegedly owed

   to third parties.

17. NCA regularly collects, or attempt to collect, debts allegedly owed to third parties.

18. During the course of its attempts to collect debts allegedly owed to third parties, NCA

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiate contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

19. Defendants acted through their agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                FACTUAL ALLEGATIONS

20. Defendants are attempting to collect a consumer debt from Plaintiff, allegedly arising from

   household repairs/improvements.

21. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.


                                             3
  Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 4 of 17 PageID #:4




22. Within in the last year, Defendants attempted to collect a consumer debt from Plaintiff.

23. In   October    2020,   Plaintiff   contracted    with   BEST     to   perform    household

   repairs/improvements for Plaintiff.

24. Plaintiff prepaid BEST $2,149.00 in exchange for BEST’s promise to perform the agreed-

   upon household repairs/improvements for Plaintiff.

25. BEST failed to perform the agreed-upon household repairs/improvements for Plaintiff.

26. Instead, BEST engaged in disastrous, ham-handed attempts at simple household

   repairs/improvements that left Plaintiff’s home in worse condition than before BEST had

   touched it.

27. The work performed by BEST did not enhanced the value of Plaintiff’s real property.

28. Plaintiff had to engage a third-party to repair the damage to her home caused by BEST.

29. Plaintiff disputed the $2,149.00 payment to BEST with Plaintiff’s bank because of BEST’s

   foregoing acts and omissions.

30. Plaintiff’s bank refunded the $2,149.00 to Plaintiff after it completed its investigation.

31. In or around December 2020, BEST engaged NCA to collect the alleged debt.

32. Defendants were now inexplicably attempting to collect $3,264.93 from Plaintiff.

33. NCA calls Plaintiff in an attempt to collect the alleged debt.

34. NCA calls Plaintiff on Plaintiff’s cellular telephone at 773-441-7085.

35. NCA calls Plaintiff from several telephone numbers, including 630-544-2995, which is

   one of NCA’s telephone numbers.

36. In December 2020, Plaintiff spoke to one of NCA’s collectors.

37. During the above-referenced call:


                                              4
  Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 5 of 17 PageID #:5




    a. NCA’s collector demanded payment from Plaintiff;

    b. Plaintiff disputed owing the alleged debt;

    c. NCA’s collector threatened to put a mechanic’s lien on Plaintiff’s home; and

    d. NCA’s collector further threatened that they would send the police out to Plaintiff’s

        home to remove any items BEST installed.

38. On January 21, 2021, despite Plaintiff’s dispute of the alleged debt, and BEST failing to

   perform under its contract with Plaintiff, NCA, on behalf of BEST, recorded an Original

   Contractor’s Claim of Lien (“Contractor’s Lien”) on Plaintiff’s home in Hanover Park,

   DuPage County, State of Illinois with the DuPage County Recorder’s office. (A true-and-

   correct copy of the Contractor’s Lien is attached hereto as Exhibit A).

39. Defendants unlawfully clouded the title of Plaintiff’s home with the recording of the

   Contractor’s Lien.

40. Defendants’ above-referenced actions were an attempt to coerce Plaintiff into payment of

   the alleged debt.

41. The natural consequences of Defendants’ actions were to unjustly condemn and vilify

   Plaintiff for her non-payment of the alleged debt.

42. The natural consequences of Defendants’ statements and actions was to produce an

   unpleasant and/or hostile situation between Defendants and Plaintiff.

43. The natural consequences of Defendants’ actions were to cause Plaintiff mental distress.

44. Plaintiff has suffered actual damages as result of Defendants’ conduct.




                                             5
   Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 6 of 17 PageID #:6




 45. Defendants’ above-referenced conduct further affected Plaintiff in a personal and

    individualized way by causing Plaintiff to experience anger, stress, worry, frustration,

    embarrassment, and emotional distress.

                           COUNT I
NELSON CRUZ & ASSOCIATES LLC VIOLATED THE FAIR DEBT COLLECTION
                        PRACTICES ACT

 46. NCA violated the FDCPA based on the following:

    a. NCA violated § 1692d of the FDCPA by engaging in conduct that the natural

        consequences of which was to harass, oppress, and abuse Plaintiff in connection with

        the collection of an alleged debt when NCA engaged in, at least, all of the harassing

        misconduct alleged above, including when NCA’s collector threatened that NCA

        would send the police out to Plaintiff’s home to remove any items BEST installed;

    b. NCA violated § 1692d(2) of the FDCPA by the use of language the natural

        consequence of which is to abuse the hearer when NCA’s collector threatened that

        NCA would send the police out to Plaintiff’s home to remove any items BEST

        installed;

    c. NCA violated § 1692e of the FDCPA by its use of any false, deceptive, or misleading

        representation or means in connection with the collection of any debt when NCA

        engaged in, at least, the following discrete violations of § 1692e;

    d. NCA violated § 1692e(1) of the FDCPA by its false representation or implication that

        the debt collector is vouched for, bonded by, or affiliated with the United States or any

        State when NCA’s collector threatened that NCA would send the police out to

        Plaintiff’s home to remove any items BEST installed;


                                              6
Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 7 of 17 PageID #:7




 e. NCA violated § 1692e(2)(A) of the FDCPA by its false representation of the character,

    amount, or legal status of any debt when NCA’s collector made empty threats to

    Plaintiff regarding legal action against Plaintiff, including that NCA would send the

    police out to Plaintiff’s home to remove any items BEST installed;

 f. NCA violated § 1692e(4) of the FDCPA by its representation or implication that

    nonpayment of any debt will result in the arrest or imprisonment of any person or

    seizure, garnishment, attachment, or sale of any property or wages of any person unless

    such action is lawful and the debt collector or creditor intends to take such action when

    NCA’s collector made empty threats to Plaintiff regarding legal action against

    Plaintiff, including that NCA would send the police out to Plaintiff’s home to remove

    any items BEST installed;

 g. NCA violated § 1692e(5) of the FDCPA by its threat to take any action that cannot

    legally be taken or that is not intended to be taken when NCA’s collector made empty

    threats to Plaintiff regarding legal action against Plaintiff, including that NCA would

    send the police out to Plaintiff’s home to remove any items BEST installed;

 h. NCA violated § 1692e(7) of the FDCPA by its false representation or implication that

    the consumer committed any crime or other conduct in order to disgrace the consumer

    when NCA’s collector made empty threats to Plaintiff regarding legal action against

    Plaintiff, including that NCA would send the police out to Plaintiff’s home to remove

    any items BEST installed;

 i. NCA violated § 1692e(10) of the FDCPA by its use of any false, deceptive, or

    misleading representation or means in connection with the collection of any debt when


                                          7
     Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 8 of 17 PageID #:8




             NCA engaged in, at least, the other discrete violations of § 1692e alleged herein;

       j. NCA violated § 1692f of the FDCPA by its use of unfair or unconscionable means to

             collect or attempt to collect any debt when NCA engaged in all of the misconduct

             alleged herein;

       k. NCA violated § 1692f(1) of the FDCPA by its attempted collection of any amount

             (including any interest, fee, charge, or expense incidental to the principal obligation)

             unless such amount is expressly authorized by the agreement creating the debt or

             permitted by law;

       l. NCA violated § 1692g(a)(3) of the FDCPA by ignoring Plaintiff’s oral dispute of the

             validity of the alleged debt and continuing to assume the validity of the alleged debt

             when NCA’s collector made empty threats of legal action against Plaintiff—and

             recording a Contractor’s Lien on Plaintiff’s home;

       m. NCA violated § 1692g(b) of the FDCPA by engaging in collection activities that

             overshadowed or was inconsistent with the disclosure of the consumer’s right to

             dispute the debt when NCA’s collector made empty threats of legal action against

             Plaintiff—and recording a Contractor’s Lien on Plaintiff’s home.

       WHEREFORE, Plaintiff, CHRISTINA FELIX, respectfully requests judgment be entered

against, Defendant, NELSON CRUZ & ASSOCIATES LLC, both jointly and severally, for the

following:

       a. Actual damages, pursuant to the Fair Debt Collection Practices Act, 15

             U.S.C. § 1692k, to be determined at trial;

       b. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15


                                                   8
      Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 9 of 17 PageID #:9




              U.S.C. § 1692k;

       c. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

              Act, 15 U.S.C. § 1692k; and

       d. Any other relief that this Honorable Court deems appropriate.

                                    COUNT II:
                   NELSON CRUZ & ASSOCIATES LLC VIOLATED THE
                        ILLINOIS COLLECTION AGENCY ACT

47. Plaintiff repeats and realleges paragraphs 1-46 of Plaintiff’s Complaint as the allegations

       in Count II of Plaintiff’s Complaint.

48.        NCA violated the ICAA based on the following:

      a.      NCA knowingly violated 225 ILCS 425/9(a)(15) of the ICAA by threatening to

              instigate an arrest or criminal prosecution where no basis for a criminal complaint

              lawfully exists;

      b.      NCA knowingly violated 225 ILCS 425/9(a)(16) of the ICAA by threatening the

              seizure, attachment or sale of a debtor’s property where such action can only be taken

              pursuant to court order without disclosing that prior court proceedings are required;

      c.      NCA violated 225 ILCS 425/9(a)(20) of the ICAA by the use of abusive language

              when NCA’s collector threatened that NCA would send the police out to Plaintiff’s

              home to remove any items BEST installed;

      d.      NCA knowingly violated 225 ILCS 425/9(a)(24) of the ICAA by attempting or

              threatening to enforce a right or remedy with knowledge or reason to know that the

              right or remedy does not exist;

      e.      NCA knowingly violated 225 ILCS 425/9(a)(33) of the ICAA by collecting or

              attempting to collect any interest or other charge or fee in excess of the actual debt
                                                   9
  Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 10 of 17 PageID #:10




         unless such interest or other charge or fee is expressly authorized by the agreement

         creating the debt unless expressly authorized by law or unless in a commercial

         transaction such interest or other charge or fee is expressly authorized in a subsequent

         agreement. If a contingency or hourly fee arrangement (i) is established under an

         agreement between a collection agency and a creditor to collect a debt and (ii) is paid

         by a debtor pursuant to a contract between the debtor and the creditor, then that fee

         arrangement does not violate this Section unless the fee is unreasonable. The

         Department shall determine what constitutes a reasonable collection fee; and

    f.   NCA knowingly violated 225 ILCS 425/9(a)(35) of the ICAA by engaging in

         dishonorable, unethical, or unprofessional conduct of a character likely to deceive,

         defraud, or harm the public when NCA engaged in all of the foregoing misconduct.

49. The foregoing are unlawful practices. 225 ILCS 425/9(b).

50. The ICAA may be enforced through the Illinois Consumer Fraud and Deceptive Business

     Practices Act (“ICFA”). 225 ILCS 425/9.7.

51. Debt collection practices are embraced by the ICFA. Thrasher-Lyon v. Illinois Farmers

     Ins. Co., 861 F. Supp. 2d 898, 909 (N.D. Ill. 2012).

52. The ICAA provides a private right of action for damages. McLaughlin v. LVNV Funding,

     LLC, 971 F. Supp. 2d 796, 800 (N.D. Ill. 2013).

53. NCA also unlawfully clouded the title of Plaintiff’s home in violation 720 ILCS 5/32-13,

     a Class A Misdemeanor.

54. Pursuant to 720 ILCS 5/32-13(a):

            Any person who intentionally records or files or causes to be recorded or
            filed any document in the office of the recorder or registrar of titles of any
                                              10
    Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 11 of 17 PageID #:11




                county of this State that is a cloud on the title of land in this State, knowing
                that the theory upon which the purported cloud on title is based is not
                recognized as a legitimate legal theory by the courts of this State or of the
                United States, commits the offense of unlawful clouding of title.

 55. NCA’s recording of the Contractor’s Lien violates 720 ILCS 5/32-13(a).

 56. The first violation of 720 ILCS 5/32-13(a) is a Class A misdemeanor.

       WHEREFORE, Plaintiff, CHRISTINA FELIX, respectfully requests judgment be entered

against Defendant, NELSON CRUZ & ASSOCIATES LLC, both jointly and severally, for the

following:

             a. Actual damages, pursuant to 815 ILCS 505/10a of the ICFA, to be determined at

                trial;

             b. Costs and reasonable attorneys’ fees pursuant to 815 ILCS 505/10a of the ICFA;

                and

             c. Any other relief that this Honorable Court deems appropriate.

                                     COUNT III
  B.E.S.T. GDR, LLC, doing business as Liberty Handyman Services VIOLATED THE
        ILLINOIS CONSUMER FRAUD AND DECEPTIVE PRACTICES ACT

 57. Plaintiff repeats and re-alleges paragraphs 1-45 of Plaintiff’s Complaint as the allegations

       in Count III of Plaintiff’s Complaint.

 58. BEST’s above-referenced actions and/or omissions are unfair or deceptive acts or practices

       as contemplated by 815 ILCS 505/2 and therefore violate the ICFA.

 59. BEST also unlawfully clouded the title of Plaintiff’s home in violation 720 ILCS 5/32-13,

       a Class A Misdemeanor.

 60. Pursuant to 720 ILCS 5/32-13(a):

                Any person who intentionally records or files or causes to be recorded or
                                                  11
    Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 12 of 17 PageID #:12




               filed any document in the office of the recorder or registrar of titles of any
               county of this State that is a cloud on the title of land in this State, knowing
               that the theory upon which the purported cloud on title is based is not
               recognized as a legitimate legal theory by the courts of this State or of the
               United States, commits the offense of unlawful clouding of title.

 61. NCA’s recording of the Contractor’s Lien violates 720 ILCS 5/32-13(a).

 62. BEST authorized the filing of the Contractor’s Lien.

 63. The first violation of 720 ILCS 5/32-13(a) is a Class A misdemeanor.

 64. BEST had the duty to monitor the activities of NCA.

 65. BEST is vicariously liable for NCA’s violations of the ICFA.

       WHEREFORE, Plaintiff, CHRISTINA FELIX, respectfully requests judgment be entered

against Defendant, B.E.S.T. GDR, LLC, doing business as Liberty Handyman Services, both

jointly and severally, for the following:

       a. Actual damages, pursuant to 815 ILCS 505/10a of the ICFA, to be determined at

           trial;

       b. Costs and reasonable attorneys’ fees pursuant to 815 ILCS 505/10a of the ICFA; and

       c. Any other relief that this Honorable Court deems appropriate.

                                COUNT IV
              NELSON CRUZ & ASSOCIATES LLC – SLANDER OF TITLE

 66. Plaintiff repeats and re-alleges paragraphs 1-45 of Plaintiff’s Complaint as the allegations

       in Count IV of Plaintiff’s Complaint.

 67. NCA’s recording of the Contractor’s Lien was a false and malicious publication.

 68. The content of the Contractor’s Lien disparaged the title to Plaintiff’s home.

 69. Plaintiff sustained actual damages as a result of the publication of the Contractor’s Lien.



                                                 12
    Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 13 of 17 PageID #:13




       WHEREFORE, Plaintiff, CHRISTINA FELIX, respectfully requests judgment be entered

against Defendant, NELSON CRUZ & ASSOCIATES, LLC, both jointly and severally, for the

following:

       a. Actual damages to be determined at trial;

       b. Expungement of the Contractor’s Lien;

       c. Costs and reasonable attorneys’ fees; and

       d. Any other relief that this Honorable Court deems appropriate.

                                      COUNT V
B.E.S.T. GDR, LLC, doing business as Liberty Handyman Services – SLANDER OF TITLE

 70. Plaintiff repeats and re-alleges paragraphs 66-69 of Plaintiff’s Complaint as the allegations

       in Count IV of Plaintiff’s Complaint.

 71. NCA’s recording of the Contractor’s Lien was a false and malicious publication.

 72. The content of the Contractor’s Lien disparaged the title to Plaintiff’s home.

 73. Plaintiff sustained actual damages as a result of the publication of the Contractor’s Lien.

 74. BEST authorized the filing of the Contractor’s Lien.

 75. BEST had the duty to monitor the activities of NCA.

 76. BEST is vicariously liable for NCA’s slander of title to Plaintiff’s home.

       WHEREFORE, Plaintiff, CHRISTINA FELIX, respectfully requests judgment be entered

against Defendant, NELSON CRUZ & ASSOCIATES, LLC, both jointly and severally, for the

following:

             a. Actual damages to be determined at trial;

             b. Expungement of the Contractor’s Lien;

             c. Costs and reasonable attorneys’ fees; and
                                                13
   Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 14 of 17 PageID #:14




         d. Any other relief that this Honorable Court deems appropriate.



DATED: February 12, 2021                  RESPECTFULLY SUBMITTED,


                                  By: /s/ James J. Parr
                                         James J. Parr
                                         IL State Bar #: 6317921
                                         Agruss Law Firm, LLC
                                         4809 N. Ravenswood Ave., Suite 419
                                         Chicago, IL 60640
                                         Tel: 312-224-4695
                                         Fax: 312-253-4451
                                         james@agrusslawfirm.com
                                         Attorneys for Plaintiff




                                            14
Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 15 of 17 PageID #:15




                    EXHIBIT A
Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 16 of 17 PageID #:16
Case: 1:21-cv-00796 Document #: 1 Filed: 02/12/21 Page 17 of 17 PageID #:17
